February 5, 2016 Securities and Exchange Commission Office of Filings and Information Services 100 F. Street, NE Washington, D.C. 20549 Re: Strategic Funds, Inc. File No. 811-03940; 2-88816 -Dreyfus MLP Fund -International Stock Fund -Global Stock Fund -Dreyfus U.S. Equity Fund -Dreyfus Select Managers Small Cap Value Fund Dear Sir/Madam: Transmitted for filing is the Form N-CSR for the above-referenced funds for the annual period ended November 30, 2015. Please direct any questions or comments to the attention of the undersigned at 412-234-2871. Sincerely, /s/Megan C. Coleman Megan C. Coleman ParalegalSupervisor and Senior Associate Enclosure
